Isaias Santos, III
                                 TDCJ No. 1855998
                                   Stiles Unit
                                   3060 FM 3514
                               Beaumont, TX. 77705

                                   May 8, 2015


Abel Acosta, Clerk                                       --^^.--^'A.1 rJ;f) ^
Court of Criminal Appeals                              vp) C'^'! JJ J ':'-T- m^mS
P.O. Box 12308                                       Cf>y%f-P'":--,-v"'J- '-vf-«-
Austin, TX. 78711              •                      *" Mfif 112015
RE: Motion for Extension of Time to File PDR
      cause no. PD-0273-15                               &*5@!Aeesla,Ci8?k

Dear Abel Acosta:


      I filed a Motion for Extension of Time to File a Petition for Discretionary
review in the above Cause Number. On March 12, 2015, the motion was denied.
When I mailed the motion, I sent and extra copy to be date stamped and returned
to me. I included a SASE for the return mailing. To date I have not received
the copy. Can you please check your records and send me a copy of the Motion
date stamped? Thank you for your assistance in this matter. I look forward to
hearing from you soon.

                                        Sincerely,

                                        CJU-
                                        Isaias Santos, Ill-Appellant
                                        Pro Se Representation




CC:
      Santos File